Exhibit 12.2 Union Electric Company Computation of Ratios of Earnings to Fixed Charges and Combined Fixed Charges and Preferred Stock Dividend Requirements (Thousands of Dollars, Except Ratios) 6 Months Ended Year Ended June 30, December 31, 2007 2006 Net income from continuing operations $ 119,215 $ 348,806 Less- Income from equity investee 26,219 54,285 Add- Taxes based on income 41,330 183,867 Net income before income taxes and income from equity investee 134,326 478,388 Add- fixed charges: Interest on long term debt 103,886 176,088 Estimated interest cost within rental expense 1,036 2,754 Amortization of net debt premium, discount, and expenses 2,736 5,468 Total fixed charges 107,658 184,310 Earnings available for fixed charges 241,984 662,698 Ratio of earnings to fixed charges 2.24 3.59 Earnings required for combined fixed charges and preferred stock dividends: Preferred stock dividends 2,971 5,941 Adjustment to pre-tax basis 1,030 3,244 4,001 9,185 Combined fixed charges and preferred stock dividend requirements $ 111,659 $ 193,495 Ratio of earnings to combined fixed charges and preferred stock dividend requirements 2.16 3.42
